 



Exhibit 10.1
EXECUTION COPY
AMENDMENT NO. 4 TO
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of July 26, 2005
          AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) among POLYONE CORPORATION, an Ohio corporation (the “Borrower”),
the banks, financial institutions and other institutional lenders parties to the
Amended and Restated Credit Agreement referred to below (collectively, the
“Lenders”) and CITICORP USA, INC., as administrative agent (the “Agent”) for the
Lenders.
          PRELIMINARY STATEMENTS:
          (1) The Borrower, the Lenders and the Agent have entered into an
Amended and Restated Credit Agreement dated as of May 6, 2003, as amended by
Amendment No. 1 dated as of August 27, 2003, Amendment No. 2 dated as of
September 25, 2003 and Amendment No. 3 and Waiver dated as of August 5, 2004
(such Agreement, as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms defined in the Credit
Agreement are used herein as therein defined).
          (2) The Borrower has requested, and the Required Lenders have agreed,
that the Credit Agreement be amended as hereinafter set forth.
     SECTION 1. Amendment to Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended as follows:
     (1) Section 5.03(a) is hereby amended and restated in its entirety to read
as follows:
     (a) Interest Coverage Ratio. Maintain an Interest Coverage Ratio during
each fiscal quarter set forth below of not less than the ratio set opposite such
fiscal period:

      Period   Ratio July 1, 2005 and thereafter   2.00:1

     (2) Section 5.03(b) is hereby amended and restated in its entirety to read
as follows:
     (b) Borrowed Debt/Adjusted EBITDA Ratio. Maintain a Borrowed Debt/Adjusted
EBITDA Ratio during each fiscal quarter set forth below of not more than the
ratio set opposite such fiscal period:

      Period   Ratio
July 1, 2005 through September 30, 2005
  4.75:1
 
   
October 1, 2005 through December 31, 2005
  4.65:1
 
   
January 1, 2006 and thereafter
  4.50:1

 



--------------------------------------------------------------------------------



 



     SECTION 2. Conditions to Effectiveness. This Amendment shall become
effective as of the date first above written when, and only when the Agent shall
have received (i) counterparts of this Amendment executed by the Borrower and
the Required Lenders and (ii) certified copies of the resolutions of the Board
of Directors of the Borrower approving this Amendment. This Amendment is subject
to the provisions of Section 8.01 of the Credit Agreement.
     SECTION 3. Representations and Warranties of the Company. The Company
represents and warrants as follows:
          (a) The execution, delivery and performance by the Borrower of this
Amendment and the Credit Agreement, as amended hereby, and the consummation of
the transactions contemplated hereby, are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
(i) contravene the Borrower’s charter or code of regulations, (ii) violate any
applicable law, rule, regulation, order, writ judgment, injunction, decree,
determination or award, or (iii) breach or result in a default under, or result
in the acceleration of (or entitle any party to accelerate) the maturity of any
obligation of the Borrower under, or result in or require the creation of any
Lien upon any property of the Borrower pursuant to the terms of any agreement or
instrument binding on or affecting the Borrower or any of its properties other
than in favor of the Collateral Trustee for the benefit of the Secured Parties.
          (b) No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of this Amendment and the Credit Agreement, as amended hereby.
          (c) This Amendment has been duly executed and delivered by the
Borrower. This Amendment and the Credit Agreement, as amended hereby, are the
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally and to general equitable principles.
          (d) The representations and warranties contained in the Loan Documents
are correct on and as of the date of this Amendment, as though made on and as of
such date, except to the extent that any such representation and warranty
relates to a specific date in which case such representation and warranty shall
be true and correct as of such earlier date.
     SECTION 4. Reference to and Effect on the Credit Agreement.
          (a) On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended by this Amendment.
          (b) The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, is and shall continue to be in full
force and effect and is hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Collateral

2



--------------------------------------------------------------------------------



 



Documents and the Collateral described therein do and shall continue to secure
the payment of all Obligations of the Loan Parties under the Loan Documents, in
each case as amended by this Amendment.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under the Credit Agreement or any
other Loan Document, nor constitute a waiver of any provision of the Credit
Agreement.
     SECTION 5. Costs and Expenses. The Borrower agrees to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 8.04 of the Credit Agreement
     SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
     SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            POLYONE CORPORATION
      By   /s/ John Rastetter         Title: Treasurer             

            CITICORP USA, INC.,
as Agent and as Lender
      By   /s/ Joronne Jeter         Title: Managing Director             

            NATIONAL CITY BANK,
as Issuing Bank and as Lender
      By   /s/ Victor Rivera         Title: Chief Credit Officer             

            NATIONAL CITY BUSINESS CREDIT, INC.,
as Lender
      By   /s/ Michael Fine         Title: Director             

            KEYBANK NATIONAL ASSOCIATION,
as Lender
      By   /s/ Francis W. Lutz, Jr.         Title: Vice President             

 